Exhibit 10.3

 

LOGO [g415195003.jpg]

July 26, 2012

Mr. Daniel Eckert

Vice President, Walmart Financial Services

Wal-Mart Stores, Inc.

702 S.W. 8th Street

Bentonville, AR 72716

Dear Dan:

MONEYGRAM Payment Systems, Inc. (“MONEYGRAM”) and Wal-Mart Stores, Inc.
(“Wal-Mart”) are parties to that certain Money Services Agreement effective
February 1, 2005, as amended (the “2005 Agreement”). Pursuant to Section XIII of
the 2005 Agreement, upon the provision of at least one hundred and eighty
(180) days notice by either party, the Agreement could terminate on January 31,
2013 (the “Termination Date”).

The parties have been discussing the continued provision of MoneyGram’s products
and services to be offered in Wal-Mart stores, but the parties recognize
Wal-Mart has also solicited other bids from potential vendors offering
comparable services.

To date, neither party has given notice of its intent to terminate the Agreement
on the Termination Date. In order to continue discussing a possible extension of
the Agreement or new agreement, and based upon the rapidly approaching 180-day
deadline for providing termination notice, upon Wal-Mart’s countersigning of
this letter, both parties hereby agree to extend the Termination Date for the
Agreement until March 31, 2013. Given the agreed upon extension of the
Termination Date, the parties recognize and agree that the notice of termination
date will now be October 2, 2012.

This letter agreement and/or any actions taken in connection with this letter
agreement are not intended to, and shall not, create or give rise to any
obligation on the part of either MONEYGRAM or Wal-Mart to: (I) enter into or
execute any new contract; (ii) renew or extend the 2005 Agreement; (iii) discuss
or continue to discuss or negotiate any new agreement or a renewal or extension
of the 2005 Agreement; or (iv) pursue or enter into any agreement or contractual
relationship with the other party. Except as expressly set forth in this letter
agreement, nothing in this letter agreement shall waive any right or obligation
of any party under the 2005 Agreement or under applicable law.

If you have any questions, please contact me at or Rex Northen at .

We look forward to talking with you further.

 

With kind regards, MoneyGram Payment Systems, Inc. By:    /s/ Pamela H. Patsley
  Pamela H. Patsley, Chief Executive Officer

Agreed and Acknowledged:

 

Wal-Mart Stores, Inc. By:    /s/ Daniel Eckert  
Daniel Eckert, Vice President, Financial Services